Citation Nr: 0507529	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that the veteran originally presented his 
claim for service connection for PTSD in December 1997.  The 
veteran was denied service connection by means of a May 1998 
rating decision.  Although the veteran presented a timely 
notice of disagreement he did not perfect his appeal.  
Accordingly, this rating decision is final.  

The veteran attempted to reopen his claim in May  1999.  A 
July 1999 rating decision held that the veteran had not 
presented new and material evidence in order to reopen his 
claim.  The veteran submitted a timely notice of disagreement 
and perfected his appeal in February 2000.  Subsequently, a 
November 2002 Board decision held that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD and consequently 
the Board, in September 2003, remanded the matter for further 
development.  Accordingly, the matter currently before the 
Board is that of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not meet the diagnostic criteria set out 
in the Diagnostic and Statistical Manual of Mental Disorders 
published by the American Psychiatric Association, required 
to establish service connection for PTSD.


CONCLUSION OF LAW

The criteria to establish a claim for service connection for 
post-traumatic stress disorder (PTSD) have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
July 1999 rating decision, a January 2000 statement of the 
case (SOC), and supplemental statements of the case (SSOC) 
dated in January 2002 and November 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified him of the evidence needed by the veteran to prevail 
on his claims.  

In addition, in a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in March 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in May 1999.  Thereafter, 
the RO issued a rating decision in July 1999.  In March 2001, 
the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in March 2001was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in January 2002 and again 
November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.   Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements. Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See Gaines v. West, 11 Vet. App. 353 
(1998) (specific finding required as to whether the veteran 
engaged in combat with the enemy).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Analysis

The veteran's claim for service connection for PTSD was filed 
in May 1999.  Regulations pertaining to adjudication of 
claims for service connection for PTSD were revised in June 
1999, effective from March 1997. The Board must adjudicate 
the veteran's claim for service connection under whichever 
regulatory or VA Adjudication Manual provision would be more 
favorable to him.  

 In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. 
§ 3.304(f) provides in pertinent part that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Section 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor(s); and credible supporting evidence that the 
claimed in-service stressor(s) occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, supra)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).  If VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements. Cohen v. Brown, Supra, at 
128.  See Gaines v. West, 11 Vet. App. 353 (1998) (specific 
finding required as to whether the veteran engaged in combat 
with the enemy).

Under either version of the regulation, the veteran must have 
a current diagnosis of PTSD, and the evidence of record does 
not contain such a diagnosis.  Service medical records are 
silent as to treatment or complaints of PTSD or any other 
psychiatric disorder.  Moreover there is no post-service 
medical evidence of a psychiatric evaluation, VA or private, 
which assesses the veteran's mental status and diagnoses PTSD 
under the applicable diagnostic standards.  

The veteran reported for a March 1998 VA PTSD examination.  
The veteran's served as a military policeman while in 
Vietnam.  He did experience some incoming mortar and rocket 
fire; however, he did not seem to concentrate on that.  He 
stated that his major job and stress was dealing with 
narcotics, traffic, working with undercover agents, and 
seeing a lot of suicides from overdoses and gunshot wounds to 
various parts of the body.  He also did some body bag work.  
He did not participate in search and destroy missions.  The 
examiner asserted that "one gets the feeling from talking 
with the veteran that there was not a profound stressful 
situation there, such as one so frequently hears with nights 
and nights of incoming mortar and rocket fire, constant 
threat of infiltration, rapes, murders, etc."  The veteran 
did indicate that he felt numb halfway through his tour, 
because it was just a job.  The veteran was not wounded 
during his tour in Vietnam; nor did he report a sense that he 
was going to die there.  He never required psychiatric 
examination during his period of service.  The veteran did 
not lose any close friends and he also did not report any 
feelings of guilt or shame in anyway associated with any part 
of his life.  The veteran basically stated that his major 
problem was depression with a history of three suicide 
attempts.  The veteran was never psychiatrically  
hospitalized, except following one overdose with over-the-
counter medication in 1997.  At the time of examination the 
veteran was homeless and living with friends.  The veteran 
had also been unemployed since 1997.  The veteran stated that 
he had never been to a Vet Center and never been 
psychiatrically admitted to A VA hospital.  He also had never 
been treated for PTSD or under the care of a psychiatrist.    
The veteran basically did not endorse nightmares, flashbacks 
or intrusive thoughts.  He described that he usually gets 
about six hours of sleep, but some nights he tosses and 
turns.  He did not understand why he tosses and turns because 
there were no nightmares, flashbacks or intrusive thoughts of 
Vietnam.  The veteran's subjective complaint was that he is 
depressed; he had low-self esteem and he felt like a failure.  
The veteran did not endorse any symptoms of PTSD and the 
mental status examination did not reveal the existence of 
PTSD.  The examiner's diagnosis was major depression, mild to 
moderate, ongoing; schizoid and perfectionistic traits were 
noted; migraine headaches and GERD were noted by history.  
The examiner specifically stated "I do not feel this veteran 
has posttraumatic stress disorder."

In September 1998 the veteran submitted a stressor statement. 
The first stressor was that his duties with the military 
police in Vietnam consisted of escorting combat personnel and 
providing fire protection for military vehicles and personnel 
while they were in route to the battle zones.  He saw a lot 
of firefights and military personnel getting killed or 
injured.  On a different mission he received sniper fire and 
some friends were killed during these escort mission.  
Although, he was never injured he felt the pain and suffering 
of his fellow soldiers.  Some of his friends died in his arms 
and they have been hard for him to forget.  

His second stressor was while stationed in Vietnam he also 
was with the undercover narcotics drug suppression team, 
which required living with the locals and gathering 
information as to the drug suppliers selling drugs to 
soldiers.  He also volunteered for the 18th Military Police 
Battalion Xian Loc 720 Military detachment, which built 
stations and patrolled a large geographic area.  They also 
investigated traffic accidents involving military vehicles, 
criminal cases, worked the villages and drug investigations.  
On average there would be two to three fatal accidents a day.  

The third stressor was that while living with the locals he 
investigated a lot of suicides involving GIs who fell in love 
with local girls whom they could not bring back with them and 
drunk GIs who got drunk and killed locals.  There were a lot 
of incoming rockets and he found himself trying to dig a 
deeper hole in the bunker.  Additionally, a Vietnamese police 
officer that had on a prior occasion saved his life was 
killed, and the veteran felt like he had let him down.  

In describing his fourth stressor the veteran stated that 
while participating with the Drug Suppression Team he had to 
go undercover to negotiate narcotics deals.  Some of the 
places they went there were "Viet Nam Mafia" who would put 
a pistol up against your head and pull the trigger to see if 
you would break.  He currently experiences migraines because 
during training he was taught to suppress his emotions.  
Additionally, his migraines are not only due to stress but 
also to insomnia and nightmares of having a gun placed at his 
temple ant the trigger being pulled.  Also during his duty in 
Germany in 1973 someone tried to burn down the barracks while 
the others were asleep and some of the old fire extinguishers 
were filled with gasoline so as to add more fuel to the 
flames.  

The veteran's fifth stressor was that when he was transferred 
to Frankfurt, Germany and he was on regular police patrol 
duty, there were a great deal of accidents, narcotics, 
narcotic raids and search and seizures.  Additionally, when 
he left the service the support he received was minimal and 
he felt useless, without a purpose in life, used and abused 
by the government and the American people.

The veteran has also submitted an April 1999 lay statement 
from a fellow service man.  He states he was assigned to the 
same unit as the veteran and it was on constant combat 
mission.  The lay statement described their assignments as 
military police officers to included investigations into 
suicides, motor vehicle accidents, casualties and deaths, 
assaults, alcohol, drug incidents, burglaries, larcenies, 
POWs and AWOLs.  They also provided immediate medical care to 
the injured before they were transported to the hospital.  
While performing investigations they experienced constant 
hostile enemy fire from the Viet Cong.

The veteran has submitted VA Progress Notes reflecting that 
in February 2000 he stated that he had felt depressed for a 
long time, had no ambition, felt useless, had felt suicidal 
in the past, and had trouble sleeping.  He had never had 
treatment for depression in the past.  The examiner's 
impression was depressive disorder, rule out PTSD and 
migraine headaches.  He also noted that the veteran had a 
PTSD appointment at the Vet Center in March 2000.  A later 
addendum, on the same day, from a psychiatric resident, 
agreed with the aforementioned and stated that the veteran 
was a 50-year-old white male with a past psychiatric history 
of PTSD and was referred for evaluation of depression.  
However, the Board notes that the assessment was depression, 
not otherwise specified, no current suicidal ideation and 
that it noted that the veteran had a PTSD appointment at the 
Vet Center.  

In the March 2000 Mental Health Intake Summary, the veteran's 
presenting complaint was that he had been depressed for 
years.  The veteran reported at least a four-year history of 
a depressed mood without treatment until February 2000 and he 
was prescribed Paxil.  The examiner noted that the veteran 
had a significant family history of depression and suicide.  
The veteran's memory and recall were good; suicidal and 
homicidal ideations were not present; thinking processes were 
coherent; and insight and judgment were adequate and intact.  
The examiner's diagnosis was major depression, recurrent.  
The veteran's problem was asserted as depression with social 
isolation, anhedonia, and weight gain.  

The veteran presented for a VA mental disorders examination 
in August 2000, which requested that the examiner comment on 
the possible connection between the veteran's migraine 
headaches and his depression.  The veteran basically implied 
that he has been depressed ever since Vietnam.  He reported 
some nightmares about Vietnam, but did not spontaneously 
speak in other terms of other symptoms of PTSD whatsoever.  
The examiner commented that the veteran did not "present 
primarily as a posttraumatic stress disorder patient, but 
rather possibly because of his general character structure 
and childhood experiences, is reacting to the same stressors 
that may cause PTSD in others, by having a major depressive 
disorder as his primary mode of reacting to those 
stressors."  The examiner also noted that the veteran was 
not involved in a PTSD clinic and did not in any way present 
as a primary PTSD type of patient.  The veteran was 
unemployed and had some vague dreams about Vietnam.  However, 
he did not have intrusive thoughts, hypervigilance, an 
increased startle reaction, and there were no particular 
avoidant symptoms.  The examiner restated "I do not feel the 
veteran presents as a posttraumatic stress disorder, despite 
the fact he certainly had sufficient stressors to cause PTSD, 
in my opinion, in Vietnam and later."  The examiner's 
psychiatric diagnosis was major depressive disorder, that 
existed at the time of his Vietnam service, by history, and 
certainly related to his pain and suffering of chronic 
migraine headaches. 

The veteran submitted a March 2001 statement that he was now 
diagnosed with PTSD.  A review of VA progress notes reveals 
that in December 2000 the veteran declined treatment for PTSD 
and in March 2001that PTSD was stable, no acute basis.  
However, these are reports of PTSD by history; there is no 
formal assessment or justification in the record.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence).    

The veteran also presented for an April 2004 VA PTSD 
examination.  The examiner noted that the veteran was 
operating as if he had already been diagnosed with PTSD.   
This was the veteran's third examination with this examiner.  
During the evaluation, the veteran continued to present 
primarily with major depressive migraines and GERD, but he 
now spontaneously came up with symptoms of PTSD.  He  
primarily alleged sleep disorder; he was not getting more 
than four to six hours of sleep a night.  He also stated that 
he had between 10 to 20 nightmares a month of combat.  The 
examiner stated that there were no significant changes in 
findings on mental status examination or interview with the 
veteran.  However, it was the examiner's distinct feeling 
that something did not quite add up since the first two 
evaluations were quite clear in asserting that the veteran 
did not have symptoms of PTSD.  The examiner also reviewed 
the treating physicians notes, which showed that the veteran 
was being treated for major depression with no mention of 
PTSD.  

The veteran at the time of his examination was presenting 
with a few symptoms of PTSD, namely insomnia, nightmares, 
nightsweats, but he denied aggressive impulses, short fuse 
and irritability.  The examiner asserted that "his stressors 
are impressive but even today he has only major depression 
and a few symptoms of PTSD which appeared out of the blue for 
reasons unknown."  The examiner acknowledged that the 
veteran's stressor letters were impressive and would cause 
PTSD in many individuals, but that in this instance it 
appeared to be a constructed case of PTSD, in terms of his 
experience with this veteran.  The mental status examination 
showed a few symptoms of PTSD, but primarily revealed major 
depression.  The examiner could not make a diagnosis of PTSD 
from his performance.  "In my judgment the veteran does not 
meet the DSM IV stressor criteria for PTSD. I am concerned 
that he had two negative examinations by me with no symptoms 
of posttraumatic stress disorder and it was not until this 
visit, 04/16/04, that he now presents with a few symptoms of 
posttraumatic stress disorder."  The examiner further 
asserted that he strongly suspected malingering despite the 
fact that the veteran has an excellent stressor letter.  The 
examiner asserted that he had always approached the veteran 
as if his stressors were valid, and was frankly amazed that 
he did not have symptoms of PTSD in his first two 
examinations, and only partial symptoms of PTSD on this 
examination.  The examiner's diagnoses included major 
depressive disorder, secondary to Vietnam service, and 
insufficient symptoms of his claimed PTSD to make a diagnosis 
of that condition at this time.  Passive aggressive traits 
were prominent and psychosocial stressors were insomnia, 
nightmares, intrusive thoughts, major depression, and 
unemployment.  

Upon review of the aforementioned medical evidence, the Board 
finds that service connection for PTSD is not warranted.  As 
an initial matter the Board notes that service connection for 
PTSD cannot be established if there is no current diagnosis. 
38 C.F.R. § 3.304(f); Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  The veteran's personal opinion that he 
suffers from PTSD as the result of service stressors is not 
sufficient to establish a clinical diagnosis as required by 
either version of the VA regulation.  38 C.F.R. § 3.304(f); 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


